Citation Nr: 0311608	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  95-16 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 70 percent disabling.  

2.  Entitlement to service connection for obstructive sleep 
apnea, claimed to be secondary to PTSD. 

3. Entitlement to service connection for rheumatoid 
arthritis, claimed to be secondary to PTSD.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal originally from a March 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

By the March 1995 rating decision, service connection was 
established for PTSD and a rating of 10 percent was assigned 
from February 24, 1994.  In the June 1998 rating decision, 
the RO granted a 50 percent rating for PTSD effective May 22, 
1998.  The veteran appealed that determination to the Board, 
which in turn remanded the case in January 2000 on the 
following issues:  1.  Entitlement to an initial evaluation 
in excess of 10 percent for PTSD from February 24, 1994 to 
May 22, 1998; 2.  Entitlement to an increased rating for 
PTSD, currently evaluated as 50 percent disabling; 3.  
Entitlement to an effective date prior to  May 22, 1998 for a 
50 percent rating for PTSD. 

In its current status, the case returns to the Board 
following completion of development made pursuant to its 
January 2000 remand.  

Over the intervening period, in a August 2000 rating 
decision, the RO granted entitlement to a 50 percent rating 
from February 24, 1994.  Thus, entitlement for the initial 
period of service connection was increased from 10 to 50 
percent.  The Board notes in addition, the current disability 
rating 50 percent was confirmed and continued in the August 
2000 rating decision.  In a November 2000 rating decision, 
the RO granted a 70 percent for PTSD from February 1994.  
However, where the has filed a notice of disagreement as to 
an RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new juridiction-confirring notice of 
disagreement must be filed as to the subsequent decision.  Ab 
v. Brown, 6 Vet.App. 35, 38 (1993).  In other words the 
veteran's disability over the initial period of entitlement, 
from February 24,1994 to May 22, 1998 continues to be a 
matter in controversy.  By the same rating action, the RO 
granted entitlement to individual unemployability from 
November 1999.  

In addition, the veteran raised additional claims for 
entitlement to service connection for obstructive sleep apnea 
and for rheumatoid arthritis, stating that both conditions 
are related to his service-connected PTSD.  Both issues will 
be addressed in the REMAND section that follows this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's PTSD has been manifested by chronic sleep 
disturbance, frequent nightmares, intrusive thoughts about 
combat experiences, avoidance behavior, rage, a startle 
response, anhedonia, hypervigilance and depression.  

3.  The veteran has demonstrated difficulty with establishing 
and maintaining social and occupational relationships, 
reported social isolation, severe impairment of social and 
industrial impairment and a Global Assessment Functioning 
(GAF) score ranging from 40 to 50 but does not demonstrate 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, nor does he demonstrate total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD have not been satisfied.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.10 (2002) and § 4.132, Code 9411 (1996)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that 


evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his claim by 
means of the discussions in the November 1994, March 1995, 
June 1998, August 2000 and November 2000 rating decisions, 
the May 1995 and May 1999 statements of the case, the June 
1998, June 1999 and November 2000 supplemental statements of 
the case, and January 2000 Board remand.  He was specifically 
told that there was no evidence showing that he satisfied the 
criteria for a higher rating.  The RO also notified him by 
letter dated July 2000, that he needed to submit evidence in 
support of his claim, such as statements from doctors who 
treated him for the condition at issue.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in July 2000, the RO asked him to specify where 
he had received treatment and solicited releases to obtain 
his private records.  The RO also informed him that it would 
request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained the veteran's 
available medical records.  The RO also obtained the 
veteran's VA medical records from the Birmingham and 
Tuscaloosa, Alabama VA medical facilities in addition to his 
private medical records from Anniston Family Practice and 
Northeast Alabama Regional Medical Center.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

The veteran appealed the initial assignment of a 10 
evaluation for PTSD.  The veteran's case differs from 
circumstances found in Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The Board 
observes that the Court, in Fenderson, did not specify a 
formulation of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the veteran in this case has clearly 
indicated that what he seeks is the assignment of a higher 
disability evaluation.  Consequently, the Board sees no 
prejudice to the veteran in either the RO's characterization 
of the issue or in the Board's characterization of the issue 
as entitlement to the assignment of a higher disability 
evaluation.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, the Board will not remand this matter solely for 
re-characterization of the issue in a new statement of the 
case.  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were changed during the veteran's 
appeal.  See 38 C.F.R. §§ 4.125-4.132, as revised effective 
November 7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
In Karnas v Derwinski, 1 Vet. App. at 312-13, the Court held 
that, when there has been a change in an applicable stature 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. 
Prec 11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.  

The rating in effect prior to November 7, 1996 states that a 
70 percent evaluation is assigned when the veteran's ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is assigned when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the attitudes of all contacts 
except the most intimate so adversely affected as to result 
in virtual isolation in the community; or when the veteran is 
demonstrably unable to obtain or retain employment.  See 
Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994); 
38 C.F.R. § 4.132, Code 9411 (1996).  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were changed during the veteran's 
appeal.  See 38 C.F.R. §§ 4.125-4.132, as revised effective 
November 7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 70 percent rating for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The Board has reviewed the record and finds that under the 
facts of the veteran's case neither version of the law is 
more favorable.  For example, the old version is ostensibly 
more favorable inasmuch as it provides for a total rating if 
the veteran demonstrates social isolation.  In the veteran's 
case, social isolation is indicated in the reports of VA 
examinations, conducted in May 1998 and in July 2000.  
However, this finding is not supported by the remainder of 
the record.  Both reports in May 1998 and July 2000 show that 
the veteran indicated his preference toward being away from 
others.  However, he did endorse having few friends. 
Moreover, the remainder of the record shows that the veteran 
had some social involvement.  For example an August 2000 
progress note shows that the veteran had been installed as a 
deacon of his church.  Consequently, these circumstances do 
not support a finding of virtual social isolation from the 
community that would warrant a higher rating under the old 
criteria for rating mental disorders.  

Furthermore, the clinical evidence does not show that the 
veteran has demonstrated a repudiation of reality, or a 
profound retreat from mature behavior.  In particular, the 
Board notes that on the report of the June 2000 examination, 
the veteran was described as having severely impaired 
judgment and to have total social and occupational impairment 
due to his service-connected disability.  However, this 
finding is not supported by clinical examinations conducted 
prior to or after the June 2000 VA examination.  
Specifically, the reports of VA examination conducted in 
January 1995, May 1998 and July 2000 show that the veteran 
was found to suffer from no more than severe impairment of 
social and industrial adaptability.  The presence of good 
insight and judgment were noted as well.  Moreover, some 
indication of improvement of symptoms was noted in August and 
September 2000.  As a consequence, the preponderance of the 
evidence more nearly approximates a 70 percent rating under 
the criteria in effect prior to November 7, 1996.  

Likewise, gross impairment of thought process or 
communication has not been demonstrated to satisfy the 
requirements for a 100 percent rating for PTSD under the new 
criteria.  No thought disorder was elicited during the 
January 1995.  Thought processes and thought content were 
noted to be within normal limits on the reports of the VA 
examination conducted in May 1998, June 2000.  Consistently 
on examination, the veteran has denied the presence of 
delusions and hallucinations.  Moreover, the record 
consistently shows that the veteran has been able to maintain 
his personal hygiene and capable of performing activities of 
daily living.  Finally, the veteran has not shown clear signs 
that he is a continual danger to himself or others or that he 
suffers from disorientation.  For example, the report of the 
June 2000 VA examination shows that the veteran reported some 
suicidal ideation; however, he also noted that he had no 
plan.  He denied homicidal ideation as well.  His short-term 
memory, concentration, judgment and abstract thinking were 
noted to be severely impaired, and the veteran was noted to 
have near continuous depression.  This reportedly affected 
his ability to function independently, appropriately and 
affectively.  However, he was noted to be fully oriented.  

Finally, the Board notes that over the relevant period, the 
veteran has demonstrated a GAF score of 40 to 50.  A GAF 
score of 50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment of social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure or irrelevant or major impairment in several areas as 
work or school, family relations, judgment thinking or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  Aside from the presence of a depressed 
mood, occasional suicidal thoughts without plan, and the 
finding of severe impairment, the enumerated circumstances 
have not been documented.  In view of the forgoing, the 
preponderance of the evidence more nearly approximates a 
criteria for a rating of more than 70 percent.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required recent hospitalization and his outpatient 
treatment is not shown to unduly disrupt his daily 
activities.  The veteran has reported that his PTSD is 
productive of chronic sleep disturbance, frequent nightmares, 
intrusive thoughts about combat experiences, avoidance 
behavior, rage, a startle response, anhedonia, hypervigilance 
and depression.  However, the clinical evidence does not show 
that the veteran's disability is productive of marked 
interference with his ability to work.  The veteran is 
advised that the schedular evaluation of 70 percent 
contemplates the level of impairment revealed by the 
available clinical records over the periods in question.  In 
view of the foregoing, there is no basis for considering a 
higher rating on extraschedular grounds.  
ORDER

An evaluation in excess of 70 percent for PTSD is denied.  


REMAND

The Board has reviewed the record and finds that additional 
development is necessary prior to the completion of appellate 
review.  In particular, the veteran contends that he 
currently has obstructive sleep apnea and a rheumatoid 
arthritis that he associates with his service-connected PTSD.  
He has not been afforded medical examination and medical 
opinions have not been obtained to either confirm or rule out 
a causal connection between service-connected PTSD and the 
conditions for which service-connected is now requested.  In 
view of the foregoing, the veteran's claim is remanded to the 
RO for the following actions:  

1.  The veteran should be afforded VA 
examination in order to determine the 
existence and etiology of sleep apnea.  
All indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner's attention is directed to 
the reports of evaluation and treatment 
from the Sleep Disorders Center of 
Alabama, Inc., that reflect a diagnosis 
of obstructive sleep apnea.  The examiner 
is requested to provide a medical opinion 
as to whether the veteran currently has 
sleep apnea related to his PTSD.  In this 
regard, the examiner is requested to 
state whether it is at least as likely as 
not that the veteran currently has sleep 
apnea that has been caused or worsened by 
the veteran's service-connected PTSD.  

2.  The veteran should be afforded a VA 
rheumatology examination in order 
determine the current nature and etiology 
of exiting disability.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner is 
requested to provide a medical opinion as 
to whether the veteran currently has 
rheumatoid arthritis related to his PTSD.  
In this regard, the examiner is requested 
to state whether it is at least as likely 
as not that the veteran currently has 
rheumatoid arthritis that has been caused 
or worsened by the veteran's service-
connected PTSD.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

